DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Allowable Subject Matter
2. 	Claims 1-11 and 13-16 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Kikuchi et al. (US PG Pub 2012/0129990 A1).

           Summary of Claim 1: 
A method of manufacturing a resin component composition comprising: 

a polymer resin; 

silica glass beads, 

wherein said silica glass bead are added simultaneously to said polymer resin, which is then extruded or spun,

wherein the silica glass beads are selected from A-glass and E-glass beads, 

and the silica glass beads are less than 10 microns and greater than or equal to 0.01 microns in average particle size diameter,

and wherein at least about 1% and no more than 4% of said composition by weight comprises the silica glass beads.

 
Kikuchi et al. teach a method for manufacturing a resin composition comprising a polymer resin and a glass bead wherein the polymer resin and glass bead are mixed and extruded [0162] and wherein the glass bead has an average particle size in the range of 1 to 100 microns, preferably 1 to 80 microns [0072]. Kikuchi et al. teach the glass beads are present in an amount of 6.5 parts by mass wherein when the other ingredients are considered the silica glass beads are present in an amount of 4.96 wt% (Example 3).
However, Kikuchi et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed range of at least about 1% and no more than 4% of said composition by weight for the glass bead. Kikuchi et al. are further silent on the silica glass beads being selected from A-glass and E-glass beads. Kikuchi et al. are further silent still on the claimed range of less than 10 microns and greater than or equal to 0.01 microns for the average particle size of the at least one silica glass bead. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763